Citation Nr: 0901045	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include spina bifida, claimed as due to Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In February 2005, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) of the Board.  In March 2005, he 
withdrew his hearing request.  There are no other hearing 
requests of record, so the Board deems his request for a 
hearing to have been withdrawn.  See 38 C.F.R. § 20.704(d), 
(e) (2008).


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's cervical spine disability, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

A cervical spine disability, to include spina bifida, claimed 
as due to Agent Orange exposure, was not incurred in, or 
aggravated by, active service, nor may such be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters dated in July 2004 and May 2007 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate his claim for service 
connection.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the May 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no prejudice with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examination.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).



Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a cervical spine 
disability, to include spina bifida, claimed as due to Agent 
Orange exposure.  38 C.F.R. § 3.102.  

The veteran's service medical records reveal that the veteran 
complained of neck pain in July 1985, which he had 
experienced for the previous 5 months, along with tingling of 
the hands.  Pain at C7 was noted, and the impression was neck 
strain, muscle tension.  Additional service records, dated 
November 1967, September 1981, October 1981, and June 1982, 
show complaints of low and middle back pain, and that the 
veteran was involved in a Jeep accident in December 1968.  
Nevertheless, the veteran did not make any complaints related 
to his neck at his discharge, and the report of his October 
1987 separation examination indicates that the veteran had a 
normal clinical evaluation of the neck, spine, and 
musculoskeletal system (other than his service-connected 
right wrist and gouty arthritis).  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  It stands to reason that, if he indeed had any 
neck problems at his discharge from service, as he is now 
alleging, then he would have at least mentioned this during 
his military separation examination.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis of cervical 
spine disability.  According to the medical evidence of 
record, the veteran was first diagnosed with a cervical spine 
disability many years after his discharge from service.  
Indeed, the veteran reported at his May 2008 VA examination 
that his neck pain began in 1999; VA treatment records do not 
show complaints related to his neck until January 2003.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which 
weighs against the claim). 

Additionally, there is no competent clinical evidence that 
relates the veteran's cervical spine disability to his 
military service.  In this regard, the record establishes 
that the veteran served in Vietnam during the Vietnam Era.  
As such, it is conceded that he was exposed to Agent Orange 
during service.  However, the veteran's current cervical 
spine disability is not a presumptive disease associated with 
such exposure.  See 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  As discussed below, his cervical 
spine disability has not otherwise been shown to be 
etiologically related to service.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 
1045 (Fed. Cir. 1994).  

Furthermore, the Board notes that none of the veteran's post-
service treatment records show that his cervical spine 
disability is related to his military service.  To the 
contrary, his VA medical records, dated January 2003 through 
November 2004, indicate that his current cervical spine 
disability is related to a motor neuron lesion.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").   

More significantly, the May 2008 VA examiner concluded that 
the veteran's current cervical spine disability was unrelated 
to his military service.  The VA examiner noted the veteran's 
current cervical spine disability was not caused by or the 
result of any trauma sustained during the veteran's military 
service, including any Agent Orange exposure.  The VA 
examiner noted that the veteran's current cervical spine 
disability, diagnosed as cervical myelopathy, is a chronic 
ongoing process related to upper motor neuron deterioration 
related to the veteran's two post-service cerebrovascular 
accidents.  The VA examiner also explained that, despite the 
veteran's contentions to the contrary, the veteran did not 
have spina bifida, which is a process of non-closure of the 
fetal spinal column in utero; the VA examiner explained that 
spina bifida cannot occur during mid-life as a result of 
Agent Orange exposure.  The VA examiner further noted that 
the veteran has not actually been diagnosed with spina 
bifida.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

The May 2008 VA examination report indicates that the VA 
examiner reviewed the veteran's entire claims folder prior to 
finding that it was unlikely that the veteran's current 
cervical spine disability was related to his military 
service.  The VA examiner's opinion has significant probative 
weight since the opinion was based on a review of the 
complete record, and the VA examiner not only considered the 
veteran's assertions and medical history, but also undertook 
a comprehensive clinical examination of him.  See  Madden v. 
Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence 
and rendering a decision on the merits, the Board is required 
to assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  See also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  In view of the 
foregoing, the Board finds that the neck muscle strain 
diagnosed on one occasion in service, was acute and 
transitory, resolved with no residual disability, and is not 
related to any current cervical spine disability.

The only evidence portending that the veteran has a cervical 
spine disability that is related to his military service, 
comes from him personally.  As a layperson, the veteran 
simply does not have the necessary medical training and/or 
expertise to diagnose or determine the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against his 
claim, in turn, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a cervical spine 
disability, to include spina bifida, claimed as due to Agent 
Orange exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


